Order
PER CURIAM.
Wyatt Farms, Inc. (“Wyatt”), appeals from a judgment entered upon a jury verdict in a personal injury case in favor of Michael Peckels (“Michael”) in the amount of $900,000 and for Hazel Peckels (“Hazel”) in the amount of $125,000. Wyatt alleges the trial court abused its discretion in: (1) admitting the testimony of Dr. Savi-no, Michael’s treating physician, regarding work expectancy; (2) admitting evidence regarding Michael’s claim for loss of future wages pertaining to his part-time employment at his employer’s loading dock; (3) admitting evidence regarding Wyatt’s retention of Dr. Lowry Jones; (4) denying Wyatt’s Motion for New Trial; and (5) denying Wyatt’s Motion for Remittitur. Wyatt argues this court should reverse and remand the cause for a new trial.
Affirmed. Rule 84.16(b).